Citation Nr: 0630405	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  06-19 997	)	DATE
	)
	)


THE ISSUE

Whether the decision of the Board of Veterans' Appeals, dated 
May 8, 2006, which denied claims for a rating in excess of 10 
percent for traumatic arthritis of the cervical spine, a 
rating in excess of 10 percent for traumatic arthritis of the 
lumbar spine with intervertebral disc syndrome, and an 
initial rating in excess of 10 percent for radiculopathy of 
the left lower extremity, should be revised on grounds of 
clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran, who is the moving party, served on active duty 
from March 1941 to September 1945, and from May 1946 to 
February 1947.  

This matter is before the Board of Veterans' Appeals (Board) 
on a motion by the moving party to revise, on the basis of 
CUE, a May 8, 2006, decision of the Board, which denied 
claims for a rating in excess of 10 percent for traumatic 
arthritis of the cervical spine, a rating in excess of 10 
percent for traumatic arthritis of the lumbar spine with 
intervertebral disc syndrome, and an initial rating in excess 
of 10 percent for radiculopathy of the left lower extremity.  
The Board has granted a motion to advance the case on the 
Board's docket.


FINDINGS OF FACT

1.  In a May 8, 2006 decision, the Board denied claims for a 
rating in excess of 10 percent for traumatic arthritis of the 
cervical spine, a rating in excess of 10 percent for 
traumatic arthritis of the lumbar spine with intervertebral 
disc syndrome, and an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity.  

2.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the 
Board on May 8, 2006, or that the Board incorrectly applied 
statutory or regulatory provisions at that time such that the 
outcome of the claims would have been manifestly different 
but for the error.


CONCLUSION OF LAW

The May 8, 2006, Board decision, which denied claims for a 
rating in excess of 10 percent for traumatic arthritis of the 
cervical spine, a rating in excess of 10 percent for 
traumatic arthritis of the lumbar spine with intervertebral 
disc syndrome, and an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity, was not based 
on CUE.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 20.1400, 20.1403 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  However, the provisions 
of the VCAA do not apply to a motion on grounds of CUE in a 
Board decision.  Livesay v. Principi, 15 Vet. App. 165 (en 
banc) (2001).

CUE

A final decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes such error, the prior Board decision shall be 
reversed or revised.  See 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1400 (2006). 

The motion to review a prior final Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to 
refiling.  See 38 C.F.R. § 20. 1404(b) (2006); see also 
Simmons v. Principi, 17 Vet. App. 104 (2003).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2006); see 
also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell 
v. Principi, 3 Vet. App. 310 (1992).

Examples of situations that are not CUE include: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his claim; or (3) a disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2006).  CUE also does not encompass the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e) (2006).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal that, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  See 38 C.F.R. § 20.1403(b) and (c) 
(2006); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999).

Pertinent Law and Regulations 
In Effect at the Time of the May 2006 Board Decision

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R., Part 4 (2005).  Under 38 C.F.R. § 4.7, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2005).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Diseases and injuries to the spine are to be evaluated under 
Diagnostic Codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................................................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine............................................... 
..............30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis....................................................2
0

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.......................................................
..10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months................................... 
.......................40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months................................... 
.......................20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months................................... 
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2005).

Analysis

The Board has carefully reviewed the arguments made by the 
moving party and his representative as to why the May 2006 
Board decision contained CUE.  See May 2006 CUE Motion from 
the moving party and July 200 Brief from the moving party's 
representative.  The moving party argued:

1) The Board's decision overlooked the 
fact Appellant is rated 10 percent for 
functional impairment due to pain from 
October 14, 2004.

2) In Tab 2, is VA Form 9, appellant's 
appeal paragraph 3, (c), reads Appellant 
sought entitlement under United States 
Code Title 38, Section 1114(s).  Because 
of four different disability ratings, the 
Board must use Code of Federal Regulation 
Title 38, Section 4.25(b), for the 
purpose to justify denying appellant's 
benefit sought.

3) Upon review of cited overlooked 
important facts, the Board should include 
appellant's protected 20 percent rating 
when making decision pursuant to 38 
C.F.R. § 4.25(b).  

4) 10 percent for arthritis of the 
cervical spine, and 10 percent for 
traumatic arthritis of the lumbar spine 
with intervertebral disc syndrome, & 10 
percent for radiculopathy of the left 
lower extremity also 10 percent for 
functional impairment due to pain, and 20 
percent for the protected rating are the 
total of 60 percent which qualify 
appellant for the benefit sought under 
38 U.S.C.A. § 1114(s). (Emphasis and 
cites to attachments omitted).   

In addition, the moving party's representative has argued 
that: the Board failed to consider the veteran's claim for 
special monthly compensation (SMC) at the "s" rate; the 
Board failed to consider the veteran's functional loss due to 
pain; and that the veteran's 20 percent rating for arthritis 
of the cervical and lumbar spine was protected and therefor 
was incorrectly removed by the RO.

With regard to the argument that the Board failed to consider 
the veteran's claim for SMC under 38 U.S.C.A. § 1114(s), the 
Board notes that the May 2006 decision was limited to the 
increased rating issues as stated on the title page of this 
decision.  See generally 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005).  The Board further mores that the first 
indication that the moving party was seeking a claim for 
benefits under 38 U.S.C.A. § 1114(s) is found in the moving 
party's substantive appeal (VA Form 9), received in November 
2005.  A claim for benefits under 38 U.S.C.A. § 1114(s) was 
therefore not of record prior to the RO's April 2005 rating 
decision that was appealed to the Board, such a claim was not 
adjudicated by the RO in its April 2005 rating decision, nor 
was such a claim within the scope of the Board's May 2006 
decision.  See generally 38 C.F.R. §§ 20.101, 20.200, 20.201, 
20.202 (2005).  Therefore, the Board finds that the statutory 
and regulatory provisions extant at the time of the May 2006 
decision were correctly applied and revision on the grounds 
of CUE is denied.  

With regard to the argument that the Board failed to consider 
the veteran's functional loss due to pain, the Board notes 
that the May 2006 decision includes application of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  The Board does not necessarily 
disagree that reasonable minds could have differed as to 
whether the moving party's service-connected disabilities 
warranted increased ratings based on functional loss due to 
pain.  However, this is not the applicable test for CUE.  As 
explained above, mere disagreement with the Board's 
evidentiary conclusions cannot amount to a valid CUE claim.  
At most, the moving party and his representative are 
expressing disagreement as to how the Board weighed the 
evidence in its May 2006 decision.  When reasonable minds can 
differ, it cannot be said there was an undebatable error, 
which is the kind of error required for a finding of CUE.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

The Board further notes in passing that based on the evidence 
of record at the time of the decision, the Board's decision 
was not undebatably erroneous.  The medical evidence shows 
that a February 2005 VA examiner noted that the veteran's 
range of motion in both his cervical spine and lumbar spine 
would not be further limited by pain, fatigue, weakness, lack 
of endurance, or incoordination.  The Board's conclusion to 
deny increased ratings for these disabilities based on 
functional loss due to pain does not appear to be clearly 
erroneous. 

With regard to the argument that the veteran's 20 percent 
rating for arthritis of the cervical and lumbar spine was 
protected and therefore was incorrectly removed by the RO, 
the Board notes that under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (6), disabilities of the 
thoracolumbar and cervical spine segments are to be 
separately evaluated, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  The medical evidence of record, as noted in a 
February 2005 VA examination report, showed no evidence of 
ankylosis in the thoracolumbar and cervical spine segments.  
Furthermore, the Board notes that the veteran's 20 percent 
rating for arthritis of the spine, in effect for more than 20 
years, was not "removed" or reduced as stated by the moving 
party and his representative.  See 38 C.F.R. § 3.951 (2005).  
Rather, the 20 percent rating was replaced with two 10 
percent ratings as directed by the applicable diagnostic 
codes.  When the two 10 percent ratings are combined, the 
combined rating is 20 percent.  See 38 C.F.R. § 4.25.  
Therefore, the Board finds that the statutory and regulatory 
provisions extant at the time of the May 2006 decision were 
correctly applied and revision on the grounds of CUE is 
denied.  

In summary, for the reasons and bases expressed above the 
Board finds, that the May 2006 decision did not contain CUE.  
The motion is accordingly denied.


ORDER

The motion for revision of a May 8, 2006, Board decision on 
the grounds of CUE is denied.



                       
____________________________________________
	K. R. FLETCHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



